STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   March 17, 2016
              Plaintiff-Appellee,

v                                                                  No. 325181
                                                                   Kalamazoo Circuit Court
PIERRE LAEDRAY MURRAY,                                             LC No. 2014-000789-FH

              Defendant-Appellant.


Before: O’CONNELL, P.J., and MARKEY and MURRAY, JJ.

PER CURIAM.

       After a jury trial, defendant was convicted of possession with intent to deliver less than
50 grams of cocaine, MCL 333.7401(2)(a)(iv). The trial court sentenced defendant under MCL
333.7413(2) to 10 to 480 months’ imprisonment and he appeals by right. We affirm.

       Defendant argues that there was insufficient evidence to support his conviction of
possession with intent to deliver because the prosecution was unable to establish that defendant
“knowingly possessed” the cocaine. We disagree.

        A challenge to the sufficiency of the evidence is reviewed de novo. People v Hawkins,
245 Mich. App. 439, 457; 628 NW2d 105 (2001). We review the evidence in a light most
favorable to the prosecution to determine whether a rational trier of fact could find that the
essential elements of the crime were proven beyond a reasonable doubt. People v Wolfe, 440
Mich. 508, 515; 489 NW2d 748 (1992), amended 441 Mich. 1201 (1992). Circumstantial
evidence and reasonable inferences can be satisfactory proof of the elements of a crime. People
v Carines, 460 Mich. 750, 757; 597 NW2d 130 (1999). “It is for the trier of fact, not the
appellate court, to determine what inferences may be fairly drawn from the evidence and to
determine the weight to be accorded those inferences.” People v Hardiman, 466 Mich. 417, 428;
646 NW2d 158 (2002). “All conflicts in the evidence must be resolved in favor of the
prosecution.” People v Kanaan, 278 Mich. App. 594, 619; 751 NW2d 57 (2008).

       Under MCL 333.7401(2)(a)(iv), it is unlawful to possess less than 50 grams of cocaine
with intent to deliver. The elements of the offense are as follows: “(1) that the recovered
substance is cocaine, (2) that the cocaine is in a mixture weighing less than 50 grams, (3) that
defendant was not authorized to possess the substance, and (4) that defendant knowingly
possessed the cocaine with the intent to deliver.” Wolfe, 440 Mich. at 516-517. Defendant only


                                               -1-
challenges whether he “knowingly possessed” the cocaine. The fourth element of this offense
has two components: (1) possession and (2) intent. Id. at 519.1

       Here, the evidence viewed in a light most favorable to the prosecution was sufficient to
enable a rational jury to find beyond a reasonable doubt that defendant was in constructive
possession of the cocaine. Thus, defendant’s sole argument on appeal has no merit. Proof of
physical possession is unnecessary; proof of constructive possession is sufficient. People v
Konrad, 449 Mich. 263, 271; 536 NW2d 517 (1995). Constructive possession “is the right to
exercise control over the drug coupled with knowledge of its presence.” People v Cohen, 294
Mich. App. 70, 76; 816 NW2d 474 (2011). “[C]onstructive possession exists when the totality of
the circumstances indicates a sufficient nexus between the defendant and the contraband.”
Wolfe, 440 Mich. at 521. Additionally, constructive possession may be joint, with more than one
person actually or constructively possessing the controlled substance. Id. at 520.

        In this case, defendant was the passenger in a traffic stop on March 20, 2014. During that
stop, drugs and drug-related items were recovered. The driver of the vehicle, Rebecca Couthen,
informed officers about a white Cadillac parked at a Red Roof Inn in Kalamazoo. Officers
located the Cadillac and found cocaine inside. Defendant admitted that he drove the white
Cadillac, and it was registered to the address where he resided. The person to whom the white
Cadillac was registered had the same last name as defendant, and mail addressed to defendant at
this residence was also found inside the Cadillac. Additionally, a large quantity of cocaine and a
scale were found. Importantly, before defendant spoke with officers about the Cadillac, he
placed three telephone calls from the Allegan County Jail asking that someone move the Cadillac
from the Red Roof Inn parking lot. In one of these calls, defendant admitted that he possessed
the only key to the Cadillac. Further, the Cadillac was locked when officers located it. Based on
this evidence, a jury could infer that defendant, after being involved in a different drug-related
incident, wanted the Cadillac moved before officers located it because he knew that there was
cocaine inside the vehicle. Additionally, it could be inferred that because defendant possessed
the locked Cadillac’s only key and asked someone to move it, defendant exercised dominion or
control over the vehicle and the narcotics located inside. See People v Sammons, 191 Mich. App.
351, 371-372; 478 NW2d 901 (1991). Therefore, the totality of the circumstances indicates a
sufficient nexus between defendant and the cocaine. Thus, the evidence presented was sufficient
for a rational jury to find beyond a reasonable doubt that defendant was in constructive
possession of the cocaine.

        Defendant argues that he did not want to leave his vehicle at the Red Roof Inn for fear
that forfeiture proceedings were being commenced and his vehicle would be taken. Thus, the
evidence did not support his conviction. This argument fails because we do not view the
evidence in a light most favorable to defendant when reviewing the sufficiency of the evidence.
Wolfe, 440 Mich. at 515. Defendant also argues that Couthen’s contemporaneous arrest for



1
  Defendant does not challenge the “intent to deliver” component in his brief on appeal.
Nevertheless, we reviewed the evidence in regard to defendant’s intent to deliver and find it was
sufficient to sustain his conviction.


                                               -2-
possession of narcotics and the position of the Cadillac’s driver’s seat demonstrate that she
placed the cocaine in the vehicle. This argument ignores the fact that possession may be joint;
thus, it is conceivable that both defendant and Couthen could have possessed the cocaine. See
Wolfe, 440 Mich. at 520. Further, the prosecution was not required to negate this evidence at
trial, Hardiman, 466 Mich. at 423-424, and the jury was in a better position to decide the weight
to be given to the testimony and make any inferences from the evidence, People v Palmer, 392
Mich. 370, 376; 220 NW2d 393 (1974). Therefore, we find that the evidence was sufficient to
sustain defendant’s conviction.

       We affirm.

                                                           /s/ Peter D. O'Connell
                                                           /s/ Jane E. Markey
                                                           /s/ Christopher M. Murray




                                              -3-